                                              U.S. Department of Justice
                                              Criminal Division
                                              Fraud Section


                                              1400 New York Ave., N.W.
                                              Washington, D.C. 20530




                                              September 19, 2019

Via ECF

The Honorable John G. Koeltl
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

             Re:     In re JPMorgan Precious Metals Spoofing Litigation
                     Master Docket No. 18-cv-10356 (JGK)

Dear Judge Koeltl:

       On behalf of the United States, undersigned counsel respectfully submit the
following update regarding certain events that have occurred in connection with the
government’s ongoing criminal investigation into precious metals trading activity at
JPMorgan Chase Bank N.A. (“JPMorgan”) since the Court’s May 30, 2019 order
extending the stay in the above-captioned consolidated action through October 31,
2019.

       On August 20, 2019, Christian Trunz pleaded guilty to an information
(attached as Exhibit A) charging him with one count of conspiracy to commit spoofing
and one count of spoofing. See United States v. Christian Trunz, 19 CR 375 (E.D.N.Y.)
(Johnson, J.). Until the date of his guilty plea, Trunz had been an Executive Director
on JPMorgan’s precious metals trading desk in London, England and had worked at
the bank since June 2008. According to admissions made as part of his plea and other
statements made in court, between approximately July 2007 and August 2016, Trunz
placed thousands of orders that he did not intend to execute for precious metals
futures contracts. Trunz admitted that he learned to spoof from more senior traders,
and spoofed with the knowledge and consent of his supervisors.

      On August 22, 2019, a grand jury in the Northern District of Illinois returned
a sealed 14-count indictment (now unsealed, and attached as Exhibit B) against
Gregg Smith, Michael Nowak, and Christopher Jordan. See United States v. Gregg
Smith, et al., 19 CR 669 (N.D. Ill.) (Chang, J.). Each of the three defendants was
charged with one count of conspiracy to conduct the affairs of an enterprise involved
in interstate or foreign commerce through a pattern of racketeering activity (more
commonly referred to as RICO conspiracy); one count of conspiracy to commit wire
fraud affecting a financial institution, bank fraud, commodities fraud, price
manipulation, and spoofing; one count of bank fraud; and one count of wire fraud
affecting a financial institution. In addition, Smith and Nowak were each charged
with one count of attempted price manipulation, one count of commodities fraud, and
one count of spoofing. As relevant to the time period in the indictment, Smith was
an Executive Director and trader on JPMorgan’s precious metals desk in New York.
Smith joined the bank in May 2008. Nowak was a Managing Director who ran
JPMorgan’s global precious metals desk. Nowak joined the bank in July 1996.
Jordan was an Executive Director on JPMorgan’s precious metals desk in New York
until December 2009. He joined the bank in March 2006.

       As alleged in the indictment, between approximately May 2008 and August
2016, the defendants and their co-conspirators were members of JPMorgan’s global
precious metals trading desk in New York, London, and Singapore with varying
degrees of seniority and supervisory responsibility over others on the desk. The
indictment alleges that the defendants and their co-conspirators engaged in
widespread spoofing, market manipulation, and fraud while working on JPMorgan’s
precious metals desk by placing orders, involving thousands of trading sequences, for
precious metals futures contracts they intended to cancel before execution in an effort
to create liquidity and drive prices toward orders they wanted to execute on the
opposite side of the market. As also alleged in the indictment, the defendants and
their co-conspirators defrauded JPMorgan’s clients who had bought or sold “barrier
options” by trading precious metals futures contracts in a manner that attempted to
push the price towards a price level at which JPMorgan would make money on the
option (“barrier-running”), or away from a price level at which JPMorgan would lose
money on the option (“barrier-defending”).

       On September 16, 2019, the indictment was unsealed, and the defendants
made their initial appearances before U.S. Magistrate Judges in Newark, New
Jersey, and White Plains, New York. As of the date of this letter, an arraignment
date for the defendants in the Northern District of Illinois has not been scheduled.




                                          -2-
      The government expects to file another update with the Court prior to the
expiration of the stay in this consolidated action on October 31, 2019 in which the
government will provide its view as to the continuing need for a stay. The
government, of course, remains willing to respond to any questions the Court may
have prior to that date.

                                              Respectfully submitted,

                                              ROBERT A. ZINK
                                              Chief, Fraud Section
                                              Criminal Division
                                              U.S. Department of Justice

                                       By:     /s/Matthew F. Sullivan
                                              Avi Perry
                                              Matthew F. Sullivan
                                              Trial Attorneys
                                              1400 New York Ave., NW
                                              Washington, DC 20530
                                              (202) 203-9204 (Perry)
                                              (202) 353-6200 (Sullivan)
                                              Avi.Perry@usdoj.gov
                                              Matthew.Sullivan2@usdoj.gov




                                        -3-
